[Cite as Gides v. Cuyahoga Cty. Bd. of Revision, 2014-Ohio-4086.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 100830



                                      MARY T. GIDES
                                                           PLAINTIFF-APPELLANT

                                                     vs.

                        CUYAHOGA COUNTY BOARD
                           OF REVISION, ET AL.
                                                           DEFENDANTS-APPELLEES




                                           JUDGMENT:
                                            AFFIRMED


                                  Administrative Appeal from the
                                    Ohio Board of Tax Appeals
                                 Case Nos. 2013-865 and 2013-879


        BEFORE:          Celebrezze, P.J., Rocco, J., and Kilbane, J.

        RELEASED AND JOURNALIZED: September 18, 2014
ATTORNEY FOR APPELLANT

David M. Lynch
David M. Lynch, Attorney at Law
333 Babbitt Road
Suite 333
Euclid, Ohio 44123


ATTORNEYS FOR APPELLEES

For Cuyahoga County Board of Revision

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Reno J. Oradini
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113


For Euclid City School District Board of Education

Paul J. Deegan
Karrie M. Kalail
Sarah E. Kutscher
Britton, Smith, Peters & Kalail Co., L.P.A.
3 Summit Park Drive
Suite 400
Cleveland, Ohio 44131
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Appellant, Mary T. Gides, appeals the decision of the Ohio Board of Tax

Appeals (“BTA”), which affirmed the decision of the Cuyahoga County Board of

Revision (“BOR”) denying a change in value for an apartment building she owned.

Gides claims that the BTA erred by not according her evidence of value due weight or

rejecting the evidence.   After a thorough review of the record and law, we affirm.

                           I. Factual and Procedural History

       {¶2} Gides owned a multi-unit apartment building located at 19970 Euclid

Avenue, Euclid, Ohio, for a number of years.      She believed the assessed value of the

building for real estate tax purposes was higher than the actual value given the condition

of the property and the rents she received.    On March 30, 2012, she filed a complaint

against the valuation for the 2011 tax year with the BOR.     The property was valued at

$225,800 by Cuyahoga County, and Gides sought a reduction in value to $80,000. The

Board of Education of the Euclid City School District (“Board of Education”) filed a

counter-complaint seeking to maintain the currently assessed value.

       {¶3} The BOR conducted a hearing on March 19, 2013, which was attended by

Gides, her attorney, an attorney for the Board of Education, and a witness for Gides.

Gides submitted photographs that showed the deteriorating condition of the apartment

building. She also offered tax returns from 2007 through 2010 documenting income

derived from the building as well as a spreadsheet of rents for an unspecified period of
time. The BOR’s decision indicates that no evidence was introduced to establish that

the rents she received were comparable to rents received for similar properties, termed

market rental rates.   The BOR also determined that Gides failed to state a capitalization

rate in determining the value of the building using an income-based appraisal. The BOR

determined that Gides had not met her burden of demonstrating that the assessed value

was inaccurate.   It therefore affirmed the value of $225,800 in a decision issued April 1,

2013.    The BOR indicated, “[t]his decision was based on either; [sic] insufficient

evidence, evidence didn’t support a value change, testimony didn’t support opinion of

value, taxpayer and or witnesses could not be cross-examined.”

        {¶4} Gides appealed the decision to the BTA on April 19, 2013.    She filed a brief

in support on December 3, 2013.        Appearance before the BTA was waived by the

parties, and the BTA determined the issues on the briefs and the administrative record

before it, along with a supplement to the record Gides filed with her brief. The BTA

issued a four-page opinion on December 5, 2013, upholding the decision of the BOR.

The BTA determined that the method of valuation used by Gides could not be relied on.

Gides’s use of an income valuation method to arrive at a fair market value for the

property did not include evidence that the rents received were comparable to market rents.

 Further, the BTA determined that Gides did not apply a capitalization rate to the

purported net operating income to derive a value for the property. Finally, the BTA

addressed the photographs submitted by Gides, which documented the decrepit condition

of the building. The BTA found that there was no supporting testimony documenting
how the condition of the building affected its value. Without such testimony, it is mere

speculation as to how any defect in the building affected its value.   The BTA determined

that “there exists an insufficient basis upon which to alter the fiscal officer’s original

assessment of the property and the [BOR’s] confirmation thereof.”

       {¶5} Gides appealed the BTA’s determination to this court, assigning one error for

review:

       I. The Board of Tax Appeals committed error in not accepting as evidence
       of value as reflected by the condition of the property along with the rents
       received.

                                 II. Law and Analysis

                                      A. Jurisdiction

       {¶6} Before addressing the merits of the instant appeal, appellees, the Board of

Education, the Cuyahoga County Fiscal Officer, and the BOR, argue that this court lacks

jurisdiction because Gides did not name the tax commissioner as a party to the appeal.

       {¶7} R.C. 5717.04 gives a party the right to appeal the decision of the BTA to the

Ohio Supreme Court or the appellate court in the appropriate jurisdiction. It states, “the

proceeding to obtain a reversal, vacation, or modification of a decision of the board of tax

appeals shall be by appeal to the supreme court or the court of appeals for the county in

which the property taxed is situated or in which the taxpayer resides.”     The statute goes

on to impose several requirements necessary to perfect an appeal.      One such requirement

states that “[i]n all such appeals the tax commissioner or all persons to whom the decision

of the board appealed from is required by such section to be sent, other than the appellant,
shall be made appellees.”      Former R.C. 5717.04.        Appellees point out that the tax

commissioner was not named as an appellee in the present action, and therefore, this court

lacks jurisdiction.

       {¶8} “[W]hen the right to appeal is conferred by statute, an appeal can be perfected

only in the manner prescribed by the applicable statute.” Welsh Dev. Co. v. Warren, 128

Ohio St.3d 471, 2011-Ohio-1604, 946 N.E.2d 215, ¶ 14.                These requirements are

jurisdictional in nature, and a failure to fulfill any one will require this court to dismiss

the appeal. A.K.J., Inc. v. Wilkins, 8th Dist. Cuyahoga No. 94594, 2011-Ohio-99.

       {¶9} The Ohio Supreme Court has mandated strict compliance with these rules in

order to perfect an appeal.       A. Schulman, Inc. v. Wilkins, 112 Ohio St.3d 1208,

2006-Ohio-6677, 859 N.E.2d 553.          However, the court has further explained these

requirements and limited jurisdictional prerequisites to those that “run to the core of

procedural efficiency.” Akron Std. Div. of Eagle-Picher Indus., Inc. v. Lindley, 11 Ohio

St.3d 10, 12, 462 N.E.2d 419 (1984). In order to comply with the service requirements

of R.C. 5717.04, the court held, “[r]eading R.C. 5717.03 with former R.C. 5717.04: an

appellant must join as an appellee and serve the appeal on (i) all parties to the BTA

appeal (other than the appellant itself), (ii) the owner if the owner was not a party, (iii) the

county auditor, and (iv) the tax commissioner.” Mason City School Dist. Bd. of Edn. v.

Warren Cty. Bd. of Revision, 138 Ohio St.3d 153, 2014-Ohio-104, 4 N.E.3d 1027, ¶ 16.

But the court recognized that the failure to name the tax commissioner as an appellee was

not fatal:
       In Olympic Steel [Inc. v. Cuyahoga Cty. Bd. of Revision, 110 Ohio St.3d
       1242, 2006-Ohio-4091, 852 N.E.2d 178], we held that the “appellant’s
       failure in this case to comply with its statutory obligation to serve the notice
       of appeal on the Tax Commissioner in the prescribed manner deprives this
       court of jurisdiction to consider the appeal.” After Olympic Steel, the
       court held that the service must be initiated within the time for filing an
       appeal. Berea City School Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of
       Revision, 111 Ohio St.3d 1219, 2006-Ohio-5601, 857 N.E.2d 145, ¶ 2.
       We have also held that identifying a party as an appellee in the notice of
       appeal is not a jurisdictional requirement; it is jurisdictionally sufficient if
       the party is served. HK New Plan Exchange Property Owner II, L.L.C v.
       Hamilton Cty. Bd. of Revision, 121 Ohio St.3d 1224, 2009-Ohio-1110, 903
       N.E.2d 643, ¶ 2.

Id. at ¶ 17.

       {¶10} In the present case, Gides indicated in the certificate of service attached to

her notice of appeal that, while she did not name the tax commissioner as an appellee, she

did serve the commissioner via certified mail.       Based on Mason City, it is adequate to

serve the commissioner to invoke the jurisdiction of the court.           However, appellees

claim that the address Gides used for service was not the proper address for the tax

commissioner. Appellees point to a state of Ohio website that lists a different address

for certified mail for the tax commissioner.     However, there is no evidence of the proper

address at the time the notice of appeal was filed.      Appellees failed to file a motion to

dismiss where such issues could have been properly examined and the record

supplemented.     Therefore, the only evidence before this court is a certificate professing

that the tax commissioner was properly served.         Based on the above case law and the

facts of this case, this court has jurisdiction to entertain the merits of the present appeal.

                                        B. Valuation
       {¶11} Gides argues that the BTA erred when it did not accept her evidence of

value and reduce the appraised value of the property accordingly.

       {¶12} “The fair market value of property for tax purposes is a question of fact, the

determination of which is primarily within the province of the taxing authorities * * *.”

Cuyahoga Cty. Bd. of Revision v. Fodor, 15 Ohio St.2d 52, 239 N.E.2d 25 (1968), at the

syllabus.    An appellate court reviews a decision of the BTA to determine whether it is

reasonable and lawful. R.C. 5717.04; HIN, L.L.C. v. Cuyahoga Cty. Bd. of Revision,

124 Ohio St.3d 481, 2010-Ohio-687, 923 N.E.2d 1144, ¶ 13. Therefore, this court will

defer to the BTA’s determinations of factual issues where those decisions are supported

in the record by reliable and probative evidence. Strongsville Bd. of Edn. v. Wilkins, 108

Ohio St.3d 115, 2006-Ohio-248, 841 N.E.2d 303, ¶ 7. The burden of demonstrating a

valuation different from the current assessed value rests solely on the party seeking a

change in value. Bd. of Edn. of the Columbus City School Dist. v. Franklin Cty. Bd. of

Revision, 90 Ohio St.3d 564, 566, 740 N.E.2d 276 (2001). In the absence of supporting

evidence, the valuation adduced by the taxing authority will be maintained.

       {¶13} The best evidence of value is a recent, arm’s-length sale — the price arrived

at by a willing purchaser and willing seller.    But “in the absence of a current sale of

property, true value in money may be determined by appraisal, utilizing the market

approach to value [sales-comparison approach], the income approach or the cost

approach.”     Springfield Local Bd. of Edn. v. Summit Cty. Bd. of Revision, 68 Ohio St.3d

493, 494, 628 N.E.2d 1365 (1994).        See also Ohio Adm.Code 5703-25-07.         These
recognized methods of estimating the value of real property have been described as

follows:

       (1) the income-capitalization approach * * * focuses on a property’s
       capacity to generate income for the owner, (2) the sales-comparison
       approach * * * focuses on the prices of comparable properties that have
       changed hands recently, and (3) the cost approach * * * focuses on the cost
       of replacing the improvements on the property.

Cambridge Commons Ltd. Partnership v. Guernsey Cty. Bd. of Revision, 106 Ohio St.3d

27, 2005-Ohio-3558, 830 N.E.2d 1147, ¶ 6. The Ohio Administrative Code further

describes the process of evaluating valuation based on the income approach:

       The value is estimated by capitalizing the net income after expenses,
       including normal vacancies and credit losses. While the contract rental or
       lease of a given property is to be considered the current economic rent
       should be given weight. Expenses should be examined for extraordinary
       items. In making appraisals by the income approach for tax purposes in
       Ohio provision for expenses for real property taxes should be made by
       calculating the effective tax rate in the given tax district as defined in
       paragraph (E) of rule 5703-25-05 of the Administrative Code, and adding
       the result to the basic interest and capitalization rate[.] Interest and
       capitalization rates should be determined from market data allowing for
       current returns on mortgages and equities. The income approach should be
       used for any type of property where rental income or income attributed to
       the real property is a major factor in determining value. The value should
       consider both the value of the leased fee and the leasehold.

Ohio Adm.Code 5703-25-07.

       {¶14} As the BOR and the BTA pointed out in their decisions, Gides did not

perform a proper income-capitalization appraisal in arriving at her proposed value of

$80,000.   No capitalization rate was set forth and no evidence was adduced to support

that her rental rates were similar to market rates.
       {¶15} This case is distinguishable from others where the record contained

adequate information for the BTA to undertake an independent assessment of value.

See, e.g., Colonial Village, Ltd. v. Washington Cty. Bd. of Revision, 114 Ohio St.3d 493,

2007-Ohio-4641, 873 N.E.2d 298. There, the Ohio Supreme Court held that

       the record in this case contains sufficient evidence to trigger the BTA’s duty
       to undertake an independent valuation of the property. Our cases that
       address subsidized housing emphasize the propriety of an income approach
       calculated with “due regard for market rent and current returns on
       mortgages and equities.” Alliance Towers [Ltd. v. Stark Cty. Bd. of
       Revision], 37 Ohio St.3d 16, 523 N.E.2d 826, paragraph two of the syllabus.
       The record contains ample information for the BTA to “determine the
       taxable value of the property.” See R.C. 5717.03.

Id. at ¶ 24.

       {¶16} Here, Gides did not provide the necessary evidence for the BTA to arrive at

an accurate valuation.     Her single-page, sparsely populated spreadsheet offered in

support of her proposed value of $80,000 stated she received $47,101 in rents for an

unspecified period of time.   It then listed subtractions for various general categories of

expenses and arrived at a generated income for an unspecified period of time of

$3,158.20. This does not offer sufficient data to arrive at a proper valuation using the

income capitalization method, and Gides did not offer any alternate methods of valuation.

 “‘In the absence of probative evidence of a lower value,’ a county board of revision and

the BTA ‘are justified in fixing the value at the amount assessed by the county auditor.’”

Cambridge Commons Ltd. Partnership, 106 Ohio St.3d 27, 2005-Ohio-3558, 830 N.E.2d

1147, at ¶ 13, quoting Salem Med. Arts & Dev. Corp. v. Columbiana Cty. Bd. of Revision,

82 Ohio St.3d 193, 195, 694 N.E.2d 1324 (1998).
       {¶17} The photographs Gides submitted are similarly deficient.               Without

testimony to establish how the defects represented in the photographs affect value, there

is no basis to determine that the value of the property is less than that currently assessed.

See Throckmorton v. Hamilton Cty. Bd. of Revision, 75 Ohio St.3d 227, 661 N.E.2d 1095

(1996).

                                      III. Conclusion

       {¶18} The BTA did accept the evidence Gides submitted, but that evidence was

inadequate to support her claimed value of $80,000.       The inadequacies were correctly

identified by the BTA, and it properly affirmed the decision of the BOR.

       {¶19} Judgment affirmed.

       It is ordered that appellees recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Ohio Board of Tax Appeals to

carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KENNETH A. ROCCO, J., and
MARY EILEEN KILBANE, J., CONCUR